Citation Nr: 1146715	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-36 664	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran was scheduled to appear at the Louisville RO for a videoconference hearing before a Veterans Law Judge on June 25, 2009.  On that day, the Veteran withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDING OF FACT

The Veteran's service-connected hypertension is manifested by systolic blood pressure readings that are predominantly 160 or more, but less than 200.  


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2011); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  Through notice letters dated February 2007, July 2007, and December 2007, the RO notified the Veteran of the information and evidence needed to substantiate his claim.  Additionally, it should be noted that once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case, which were done in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2011); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Consequently, a remand for further VCAA notification is not necessary.

The Board also finds that the February 2007, July 2007, and December 2007 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA and private treatment records, statements of the Veteran, multiple lay statements from the Veteran's peers, daughters, and spouse, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding probative medical records that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in June 2003, May 2007, and July 2007, the reports of which are of record.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are sufficient, as they are predicated on consideration of the private and VA medical records in the Veteran's claims file, as well as specific examination findings.  They consider the statements of the Veteran, and provide a rationale for the findings made, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In exceptional cases, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to service-connected disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The first step is to determine whether the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If so, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  If the first two steps have been satisfied, the third step is to refer the claim to the under Secretary for Benefits or the Director of the Compensation and Pension Service for determination of whether an extra-schedular rating is warranted.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this case, consideration will be given to whether a higher rating is warranted at any point since the award of service connection was made effective--January 12, 2007.

The Veteran's hypertension has been assigned a noncompensable evaluation under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under that DC, a 10 percent evaluation is warranted where diastolic blood pressure is predominantly 100 or more, or systolic blood pressure is predominantly 160 or more, or when an individual with a history of diastolic blood pressure predominantly 100 or more requires continuous medication for control.  A 20 percent evaluation is warranted where diastolic blood pressure is predominantly 110 or more, or systolic blood pressure is predominantly 200 or more.  A 40 percent evaluation is warranted where diastolic pressure is predominantly 120 or more, and a 60 percent evaluation is warranted where diastolic blood pressure is predominantly 130 or more.  38 C.F.R. § 4.104.  

After reviewing all the evidence of record under the rating criteria and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence shows systolic readings at predominantly 160 or more.

The medical evidence of record shows numerous blood pressure readings during the pendency of the Veteran's claim.  The Veteran was diagnosed with hypertension in 1991.  See the VA examination report dated March 2007.  A review of the record clearly indicates that his hypertension was largely uncontrolled.  The Board recognizes that more recent blood pressure readings reveals readings of 115/66 and 113/64 mm/Hg in May 2007; 100/60, 90/58, 90/60 mm/Hg in July 2007; 124/64, 155/95, and 145/91 mm/Hg in August 2007; 172/92 mm/Hg in October 2007; 154/77 mm/Hg in November 2007; 120/75, 98/64, 106/62, 155/74, 138/72, 140/70, 135/67, and 155/73 mm/Hg in December 2007.  However, the Veteran's overall medical history shows that his service-connected hypertension regularly manifested systolic blood pressure readings in excess of 160.  VA treatment records documented the following readings:  186/81 mm/Hg in May 2007; 176/83, 160/86, 177/83, 160/80, 166/88, and 170/102 mm/Hg in April 2007; 175/80, 163/80, and 134/62 mm/Hg in January 2007.  

Although not during the rating period in question, a June 2003 VA examiner documented blood pressure readings of 164/90, 170/92, and 160/94 mm/Hg.  Private treatment records dating from November 1996 to August 2001 also demonstrated multiple systolic readings in excess of 160 including 160/110 mm/Hg in January 1996; 170/110 mm/Hg in April 1996; 180/112 mm/Hg in March 1996; 160/90 mm/Hg in October 1996; 160/90 mm/Hg in June 1997; 160/108 mm/Hg in March 1998; 180/112 mm/Hg in May 1996; 170/110 mm/Hg in April 1996; 164/90 mm/Hg in October 1996; 160/90 mm/Hg in June 1997; and 160/102 mm/Hg in August 2000.  The Board notes that there were also multiple blood pressure readings with lower systolic and diastolic pressure documented in the private treatment records; however, the elevated readings were predominant.

The Veteran's blood pressure readings as measured by the March 2007 VA examiner and July 2007 VA examiner did not demonstrate systolic readings in excess of 160.  Nevertheless, the Board finds that a significant number of readings reflected systolic readings at or in excess of 160.  In light of this medical evidence, and with resolution of reasonable doubt in the Veteran's favor, the Board finds that it may reasonably concluded that his systolic pressures have predominantly been at 160 or more.

While this evidence supports the grant of a 10 percent rating for the Veteran's hypertension, a higher evaluation is not warranted.  In this regard, the Board notes that the criteria for a 20 percent evaluation are not met because the Veteran does not have diastolic pressures of predominantly 110 or more, or systolic pressures of predominantly 200 or more as recorded on VA examinations or outpatient treatment records.

Accordingly, based upon the evidence of record, the Veteran's hypertension likely meets the criteria for a 10 percent disability rating due to systolic blood pressures at a compensable level.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2011).  The benefit sought on appeal is therefore allowed to that extent.

In the instant case, the Veteran's disability rating for hypertension was initially assigned a noncompensable rating, effective from January 12, 2007.  It appears from the medical records and the Veteran's own statements that his hypertension symptomatology has not appreciably changed since the date service connection was awarded.  The VA and private treatment records indicate that the disability remained relatively stable throughout the period.  This is further documented in the blood pressure readings provided above.  The Board therefore concludes that the 10 percent disability rating may be properly assigned beginning from January 12, 2007.  There appears to have been no time during which higher schedular criteria has been met or approximated.

The above determination is based upon consideration of applicable rating provisions.  The Veteran's disability picture has not been so exceptional that the available schedular evaluations for that service-connected disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  His hypertension has been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.


ORDER

Entitlement to a 10 percent initial disability rating for hypertension is granted, subject to law and regulation governing the payment of monetary benefits.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


